1
2
3
4
5                            UNITED STATES DISTRICT COURT
6                           SOUTHERN DISTRICT OF CALIFORNIA
7
8    UNITED STATES OF AMERICA,                           Case No.: 3:18-cv-2868-L-MDD
9                                      Petitioner,
                                                         ORDER DENYING MOTION FOR
10   v.                                                  RECONSIDERATION [Doc. 15]
11   THE STATE OF CALIFORNIA AND
     CURES 2.0 PROGRAM,
12
                                    Respondents.
13
14
15         Pending before the Court is Respondents’ objection to the magistrate judge’s order
16   [Doc. 14] granting of Petitioner’s motion for reconsideration and petition to enforce an
17   administrative subpoena. See Doc. No. 15. For the reasons stated below, the Court
18   DENIES Respondents’ motion for reconsideration.
19                                           BACKGROUND
20         In June 2018, the Drug Enforcement Administration (“DEA”) served an
21   administrative subpoena upon California’s Controlled Substance Utilization Review and
22   Evaluation System (“CURES”). The subpoena sought patient and related prescription
23   information concerning five individuals for the period from January 1, 2014 to June 26,
24   2018. In July 2018, the California Attorney General’s Office (“California DOJ”) replied
25   that it needed to evaluate its obligation to respond to the subpoena in light of the United
26   States Supreme Court decision in Carpenter v. United States, 138 S.Ct. 2206 (2018) and
27   its duty to protect privacy rights under the California and United States Constitution before
28   it decided whether or not to comply with the subpoena. When California DOJ balked at

                                                     1
                                                                                 3:18-cv-2868-L-MDD
1    complying with the subpoena, the DEA referred the matter to the United States Attorney’s
2    Office in the Southern District of California (“USAO”).          On November 19, 2018,
3    California DOJ expressed concern about the privacy of individuals’ CURES records
4    disclosed to the DEA. On November 21, 2018, the USAO informed California DOJ that
5    the Privacy Act, 5 U.S.C. § 552a, general prevents a federal agency from disclosing records
6    about a person [5 U.S.C. § 552a(b)] unless one of several exceptions applies [5 U.S.C. §
7    552a(j)-(k)]. The USAO also informed California DOJ that the Controlled Substances Act,
8    which governs the instant subpoena, expressly preempts state law when inconsistency
9    arises. See Doc. No. 18-1 at 4-5 (citing 21 U.S.C. §§ 876, 903). On that same date, the
10   USAO requested the California DOJ communicate whether it intended to comply with the
11   subpoena within a week. On December 3, 2018, the USAO again asked California DOJ
12   for a response by December 5, 2018. Apparently, neither requests was addressed by
13   California DOJ, the USAO received authorization to file a civil action to enforce the
14   subpoena against the State of California in this Court. On December 14, 2018, California
15   DOJ attempted to resolve this matter without litigation by offering to release the requested
16   CURES records to the DEA upon the following conditions:
17         1) The issuing DEA agent certify under penalty of perjury that the CURES data
18            collected is collected for an active drug investigation and will be used only for
19            purposes of that investigation;
20         2) DEA provide advance notice to the person(s) whose data is sought by the
21            subpoena if such notice would not compromise the drug investigation;
22         3) DEA destroy the CURES data within one year after the conclusion of the
23            investigation and prosecution, including any appeal; and
24         4) DEA refrain from disclosing the CURES data to any other federal, state, or local
25            agency unless it is for purposes directly related to the DEA investigation for
26            which this data is sought.
27         The DEA declined to comply with the proposed conditions, and Petitioner filed a
28   petition to enforce the administrative subpoena on December 21, 2018. Doc. No. 1. On

                                                  2
                                                                                3:18-cv-2868-L-MDD
1    February 11, 2019, Respondents opposed the petition claiming the DEA failed to establish
2    the relevance and materiality of the information sought through the subpoena by failing to
3    attach a declaration in support of petition. See Doc. No. 4. While Petitioner took the
4    position that neither relevance nor a declaration needed to be provided, the magistrate judge
5    found that “in order to enforce an administrative subpoena in the district court, the United
6    States must submit a declaration sufficient to demonstrate that the requested records are
7    relevant and material to an ongoing investigation.” See ECF No. 9. Accordingly, the
8    magistrate judge denied the petition on March 5, 2019. Id. On March 7, 2019, Petitioner
9    filed an ex parte motion for leave to file supplemental evidence to file the necessary,
10   corresponding declaration to the instant petition and underlying subpoena, eliminating the
11   need to issue a new subpoena and file a subsequent enforcement action. See Doc. No. 10.
12   The magistrate judge granted Petitioner leave to file a supplemental declaration “as part of
13   a motion for the Court to reconsider its Order denying enforcement of the underlying
14   administrative subpoena” on March 11, 2019. Doc. No. 11. On March 15, 2019, Petitioner
15   filed a motion for reconsideration with declaration of a special agent attached affirming
16   that the CURES records sought were relevant to an ongoing investigation. See Doc. No.
17   12-2. Respondents opposed the motion asserting that there was no excuse for Petitioner’s
18   previous failures to submit the required declaration, and, in the alternative, Respondents
19   requested the Court impose the disclosure conditions Respondents initially proposed. Doc.
20   No. 13.    On March 26, 2019, the magistrate judge granted Petitioner’s motion for
21   reconsideration and ordered Respondents to comply with the subpoena within 30 days of
22   the order, absent a contrary agreement between the parties or further court order. See Doc.
23   No. 14.
24         On April 9, 2019, Respondents filed the instant motion for reconsideration or
25   objections to the magistrate judge’s order granting Petitioner’s motion for reconsideration
26   and the petition to enforce administrative subpoena. Doc. No. 15. The Court then stayed
27   the enforcement of the administrative subpoena until resolution of the instant motion and
28   ordered Petitioner to file an opposition. See Doc. No. 17. Petitioner filed an opposition on

                                                   3
                                                                                 3:18-cv-2868-L-MDD
1    April 23, 2019 pursuant to the Court’s order. Doc. No. 18. For the following reasons, the
2    Respondents’ motion is DENIED and the magistrate judge’s ruling is affirmed.
3                                               DISCUSSION
4              Federal Rule of Civil Procedure 60(b) sets forth the following grounds from which
5    a the court could relieve a party from a court order: (1) mistake, inadvertence, surprise, or
6    excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could
7    not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud,
8    misrepresentation, or misconduct by an opposing party; (4) the judgment is void; the
9    judgment has been satisfied, released, or discharged; or (6) any other reason that justifies
10   relief.
11             Respondents contend the magistrate judge’s order is contrary to law because no new
12   facts were presented in Petitioner’s reconsideration motion to warrant relief. The Court
13   disagrees. After review of the magistrate judge’s order granting Petitioner’s motion to
14   reconsider and petition to enforce administrative subpoena, the Court finds that the
15   magistrate judge’s ruling was not an abuse of discretion. Although required by the
16   magistrate judge here, the Court does not agree that F.D.I.C. v. Garner, 126 F.3d 1138,
17   1142-43 (9th Cir. 1997) requires an agency to file a declaration when seeking enforcement
18   of an administrative subpoena in district court. As follows, the Court finds that “the
19   especially constraining” relevance standard could have been satisfied upon a facial reading
20   of the subpoena itself. From the Court’s reading of the subpoena, it gathers that an ongoing
21   DEA investigation, authorized under the Controlled Substances Act, sought prescription
22   records in connection with a possible diversion of if fentanyl which may related to a death.
23   The Ninth Circuit demands the Court enforce this subpoena as is not “plainly incompetent
24   or irrelevant to any lawful purpose of the [DEA].” U.S. v. Golden Valley Elec. Ass’n, 689
25   F.3d 1108, 1113-14 (9th Cir. 2012) (quoting EEOC v. Kanuk Tribe Hous. Auth., 260 F.3d
26   1071, 1076 (9th Cir. 2001). The Court finds that the magistrate judge’s grant of the
27   reconsideration motion and petition here served an underlying purpose of Rule 60, to
28   prevent manifest injustice. The instant subpoena was served on California DOJ in June

                                                    4
                                                                                 3:18-cv-2868-L-MDD
1    2018, and the relevance to the data sought was plainly identified in the communications
2    between the agencies before the petition was filed. A grant of Respondents’ motion here
3    only elevates form over substance in that each prong of the Court’s inquiry1 to enforce the
4    administrative subpoena undisputedly has been met. Respondents have not shown any
5    substantive impediment to disclosure of the relevant data to Petitioner. Therefore, the
6    Court would only further prolong the statutorily authorized investigation by granting
7    Respondents’ motion. As such, the Court DENIES Respondents’ motion.
8           Respondents also contend the magistrate judge’s order should be set aside or
9    modified for its failure to adequately protect the confidentiality of patient prescription
10   records. The Court again disagrees. Petitioner has demonstrated that the Privacy Act, see
11   5 U.S.C. § 552a, restricts its use of CURES records. To the extent any privacy protections
12   under California conflict with the Controlled Substances Act (“CSA”), the CSA expressly
13   preempts state law. See 21 U.S.C. § 903. For these reasons, the Court finds that
14   Respondents’ proposed conditions of disclosure are not necessary in this instance. Thus,
15   Respondents’ motion is DENIED.
16                                                 CONCLUSION
17          For the foregoing reasons, Respondents’ motion for reconsideration is DENIED.
18   Accordingly, Respondents must comply with the administrative subpoena served by the
19   DEA upon the California CURES program within 30 days of this Order.
20           IT IS SO ORDERED.
21
22   Dated: May 8, 2019
23
24
25
26
27
            1
              The “narrow” inquiry to be considered by courts is set forth in United States v. Golden Valley
28   Elec. Ass’n, 689 F.3d 1108, 1113 (9th Cir. 2012).

                                                        5
                                                                                           3:18-cv-2868-L-MDD
